Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), rendered April 2, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]), defendant contends that Supreme Court erred in denying his motion to suppress the weapon. We reject that contention. Police officers received a dispatch of a burglary in progress being committed by a black male wearing a gray sweatshirt. Officers arrived at the scene within minutes and observed defendant, a black male who was a known burglar, walking down a driveway within 60 feet of the reported site of the burglary in progress. Defendant was wearing a gray sweatshirt and was the only person observed in the area. After engaging defendant in conversation, the officers at - tempted to frisk him for weapons. Defendant fled but was eventually apprehended, and a knife was found in his pocket.
We conclude that the officers had reasonable suspicion to stop and detain defendant (see People v Casillas, 289 AD2d 1063, 1063-1064 [2001], lv denied 97 NY2d 752 [2002]; see also People v Torres, 239 AD2d 154 [1997], lv denied 90 NY2d 898 [1997]). Given the nature of the dispatch, we further conclude that the officers were justified in attempting to frisk defendant (see People v Mack, 26 NY2d 311, 317 [1970], cert denied 400 US 960 [1970]; see also People v Smith, 292 AD2d 280 [2002], lv denied 98 NY2d 681 [2002]; Torres, 239 AD2d at 154). When defendant fled before the officers could frisk him, the officers were justified in their pursuit and seizure of him (see People v Ruben, 267 AD2d 961 [1999], lv denied 94 NY2d 924 [2000]; see also People v Lipsey, 247 AD2d 246 [1998], lv denied 91 NY2d 974 [1998]; People v Ellison, 222 AD2d 693, 694 [1995], lv denied 87 NY2d 1019 [1996]). We therefore conclude that the court properly denied defendant’s suppression motion. Present—Pine, J.P., Wisner, Scudder, Kehoe and Hayes, JJ.